Citation Nr: 1200509	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  09-36 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a skin disorder (claimed as jungle rot).

2.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from May 1943 to March 1946.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Cleveland, Ohio, which determined that new and material evidence had not been received sufficient to reopen the Veteran's claims of entitlement to service connection for diabetes mellitus and a skin disorder, claimed as jungle rot.

In a letter dated October 2009, the RO advised the Veteran that it had received his request for a Travel Board hearing.  However, in a subsequent October 2009 letter, the Veteran asked that his request for a hearing be withdrawn.  As such, his hearing request has been withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704(d) (2011).

The Board has previously considered this appeal.  In May 2010, the Board remanded the issue of whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for diabetes mellitus for further development, specifically, to attempt to locate additional service records.  The search was accomplished, and in June 2011, the VA Appeals Management Center issued a Supplemental Statement of the Case, in which it continued to deny the Veteran's claim.  The claims folder has now been returned to the Board for further appellate consideration.

With regard to the issue of whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a skin disorder, in May 2010, the Board denied reopening the Veteran's claim, finding that new and material evidence had not been received.  The appellant subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims ("Court").  In a July 2011 single-judge Memorandum Decision, the Court set aside that part of the Board's decision that denied entitlement to the aforementioned claim for service connection and remanded the claim to the Board for further development and adjudication.  
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened claim of entitlement to service connection for a skin disorder and the issue of whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  The Veteran will be notified if additional action is required on his part.


FINDINGS OF FACT

1.  An unappealed June 2008 rating decision denied entitlement to service connection for a skin disorder based on a finding that the Veteran did not have a current diagnosis of a skin disorder.

2.  The evidence received since the June 2008 rating decision is neither cumulative nor redundant, and when considered with the current evidence of record, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2008 rating decision that denied entitlement to service connection for a skin disorder is final.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2011); 38 C.F.R. § 20.1100 (2011).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a skin disorder has been received.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA").

As the issue of whether new and material evidence was received has been resolved in the Veteran's favor, any error in notice or development with respect to that aspect of the claim is harmless error.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R.  § 3.159(b) (2011).  A determination as to whether additional required notice and development has been accomplished would be premature at this time, as the Veteran's service connection claim is being remanded for further adjudicative action.

II. New and Material Evidence

The Veteran contends that he developed a skin disorder (claimed as jungle rot) during active military service in World War II and that he has continued to suffer from a chronic skin disorder ever since.  Accordingly, the issue for resolution before the Board is whether new and material evidence has been received sufficient to reopen the Veteran's claim of entitlement to service connection for the claimed disorder.  

By means of an August 1981 Board decision, the Veteran's claim of entitlement to service connection for jungle rot was denied based on a finding that there was no evidence of a chronic skin disorder in service, and various post-service skin disorders were found to be unrelated to military service.  Accordingly, that decision is not subject to revision except on the receipt of new and material evidence.  
38 U.S.C.A. § 5108, 7104; 38 C.F.R. § 3.156.

Following the denial of his claim in a June 1986 rating decision, the Veteran appealed to the Board.  In an October 1987 decision, the Board denied reopening the Veteran's claim of entitlement to service connection for jungle rot, finding that there was no new and material evidence to demonstrate that the skin disorder for which the Veteran was receiving treatment many decades after service was the result of, or was otherwise related to service.
The Veteran applied to reopen his claim of entitlement to service connection for jungle rot on several subsequent occasions, and each time, it was determined that new and material evidence had not been received.

In April 2007, the Veteran again filed to reopen his previously denied claim.  In a June 2008 rating decision, the RO determined that new and material evidence had not been received sufficient to reopen the claim of entitlement to service connection for jungle rot.  The evidence shows that, following the issuance of the June 2008 rating decision, the Veteran was notified of the decision, including his right to appeal, by means of June 2008 notification letter.  

In September 2008, the Veteran submitted a statement to the RO, written on a VA Form 21-4138 (Statement in Support of Claim), in which he again asserted that he had suffered from jungle rot since service, stating "I conceded that it m[a]y not have been jungle rut [sic], but a skin condition which started in boot camp ... in 1943 and continued throughout my time in the service."  He then added "I therefore request that I be granted service connection for my skin condition which started in the service and has changed names over the years, but I still have the same skin disorder."  Although the Veteran's statement was received within the 12-month appeal period following the June 2008 rating decision, the RO characterized the statement as another request to reopen his previously-denied claim.

In this regard, the Board observes that, in referencing the Veteran's September 2008 statement in its July 2011 Memorandum Decision, the Court averred that the document "appears on its face to express disagreement with the denial of his claim, and it is wholly unclear why this was not considered a timely [notice of disagreement], as it was filed within one year of the June 2008 denial of [the Veteran's] claim."  Alternatively, the Court found that the September 2008 statement could be construed as a new claim, asserting that the statement also addressed a skin condition other than jungle rot.

As an initial matter, the Board notes that VA regulations define a notice of disagreement as follows:

A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result ... [w]hile special wording is not required, the notice of disagreement must be in terms which can reasonably be construed as a disagreement with that determination and a desire for appellate review.  

38 C.F.R. § 20.201 (2011).  

In this case, the Board concludes that the RO correctly construed the Veteran's statement not as a notice of disagreement with the June 2008 rating decision, but as a request to reopen his previously-denied claim.  A careful reading of the statement reveals no expression of dissatisfaction or disagreement with the previous rating decision, despite the fact that it was submitted by the Veteran only a few months after the rating decision.  There is also no indication of a desire for appellate review, either directly stated or implied.  As discussed above, the claimant's communication must be in terms that can reasonably be interpreted as a disagreement with a rating decision.  See 38 C.F.R. § 20.201.  The simple fact that the Veteran's statement was received within the one-year appeals period has no bearing on whether it will be considered as a notice of disagreement.  Rather, the statute places the emphasis on the actual content and substance of the statement.  Accordingly, the Board concludes that the Veteran's September 2008 statement was not a notice of disagreement.

Second, to the extent that a contention is made that the Veteran's September 2008 statement was actually a new claim for benefits, the Board disagrees.  Quite to the contrary, the Board notes that a review of his statement clearly shows that the Veteran makes no reference whatsoever to any skin condition other than jungle rot.  Rather, as noted above, he specifically states that, while his claimed skin disorder may have "changed names over the years, ... I still have the same skin disorder." (emphasis added).  Thus, the Board finds no ambiguity in the Veteran's statement, and instead, concludes that it was also not a new claim for benefits.  Accordingly, as a timely notice of disagreement was not received within one year of the date of the notice letter following the June 2008 rating decision, that decision became final.  Accordingly, the decision is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. § 5108, 7104; 38 C.F.R. § 3.156.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

"New" evidence means evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

A review of the claims folder shows that the new evidence submitted since the June 2008 rating decision consists of private treatment records dated June 2005 through November 2008, VA treatment records dated January 2008 through July 2009, and personal statements from the Veteran in support of his claim.  

While the VA treatment records contain no specific diagnosis of "jungle rot," they do reveal that the Veteran had been treated for onychomycosis, a toe nail fungus, which is considered a skin disorder.  Review of the aforementioned private treatment records, however, shows that on December 7, 2006, the Veteran was seen by Dr. Morris Brown with complaints of a rash on the feet since 1945.  A subsequent treatment record, dated March 7, 2007, reveals that he was diagnosed by Dr. Brown with jungle rot dermatitis.  

In this regard, the Board notes that, in the recent case of Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court held that: 

Section 3.159(c)(4)(iii) [VA assistance in developing claims], guarantees that, once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the [VA] Secretary's duty to assist, including a medical nexus examination, if one is warranted. ... that language does not require new and material evidence as to each previously unproven element of a claim. 

Id. at 9.  

In this case, the new evidence received since the June 2008 rating decision consists not only of the Veteran's credible lay statements that he has suffered from a skin disorder since military service, but also of a recent diagnosis of the claimed disorder.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (service connection may be granted if a disability existed at the time a claim for VA disability compensation was filed or at any time during the pendency of the claim, even if the disability resolves prior to the adjudication of the claim).  

Accordingly, and based on the aforementioned discussion, the Board concludes that this evidence satisfies the low threshold requirement for new and material evidence to reopen the previously disallowed claim.  The claim is thus reopened.
However, the Board cannot, at this point, adjudicate the reopened claim, as further development of the claim is necessary.  This is detailed in the REMAND below.


ORDER

The claim of entitlement to service connection for a skin disorder (claimed as jungle rot) is reopened.  To this extent, and to this extent only, the appeal is granted.


REMAND

A.  Entitlement to service connection for a skin disorder (claimed as jungle rot).

As noted above, the Veteran contends that he has a skin disorder, claimed as jungle rot, which he avers has been chronic ever since active duty service.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to adjudication of this claim.

Here, because there is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the [V]eteran's service," but there is "insufficient competent medical evidence on file for the Secretary [of VA] to make a decision on the claim," a VA examination and opinion are necessary to determine whether the Veteran currently has (or had at any time during the appeals period) a skin disorder caused by, or otherwise associated with active military service.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4)(1).  The requirement under the VCAA for warranting a VA examination, that the evidence "indicates" that the Veteran's disability "may" be associated with the Veteran's service, is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In addition, as the claims folder only contains the Veteran's VA treatment records through July 2009, an attempt should be made to obtain the most up-to-date records pertaining to treatment of his claimed skin disorder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees, or submitted to VA by claimant, were "in contemplation of law, before the Secretary and the Board and should be included in the record.").  Moreover, because the claims folder only contains private treatment records through November 2008, while the case is in remand status, an attempt to obtain any recent private treatment records must be made.

B.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for diabetes mellitus.

The Court has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of a remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  

As discussed above, in May 2010, the Board remanded the Veteran's claim of entitlement to service connection for diabetes mellitus in order to attempt to obtain additional service treatment records (the claims folder currently only contains copies of morning reports submitted by the Veteran, which show no evidence of the specific condition in service).  The Board directed the RO/AMC to search alternate sources for the Veteran's records and, if no treatment reports were located, prepare a memorandum of unavailability explaining what efforts had been undertaken to locate his records.

In this regard, the Board observes that the claims folder contains an April 2011 memorandum, prepared by the AMC, regarding the unavailability of the Veteran's service treatment records.   While the memorandum states that all procedures to obtain the Veteran's records were correctly followed and exhausted, it only mentions one source of information, namely, a negative response received from the National Personnel Records Center, dated February 2011.  The Board notes that the claims folder also contains an undated letter (presumably sent in response to the Board remand) from the AMC addressed to the National Archives Records Administration ("NARA") and requesting that it search for the Veteran's service treatment records.  However, because it does not appear that a response from NARA is of record, it is unclear whether a response was received and not addressed by the AMC, whether no response was received at all, or whether more than one request for information was sent to NARA.

Where VA has constructive and actual knowledge of the existence of potentially pertinent reports in the possession of a Federal agency, an attempt to obtain those reports must be made.  See Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007) (holding that the relevance of documents cannot be known with certainty before they are obtained).  As records in the possession of a Federal agency are deemed to be constructively of record, they must be obtained.  Id.  The Court has held that the VA has a statutory duty to assist the Veteran in obtaining military records.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990).  Moreover, in Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), the Court held that the duty to assist is heightened when the service treatment records are unavailable and includes an obligation to search alternative forms of medical records which support the veteran's case.  Accordingly, as it does not appear that a thorough search for the Veteran's available service treatment records was actually completed, a remand is necessary to allow the RO/AMC to complete its search for records and to prepare a detailed report of the efforts undertaken to locate such records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should not remove tabs marking documents/evidence in the claims folder.

2.  The Veteran should be sent a notice letter which satisfies the requirements of Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), pertaining to his claim to reopen the claim for service connection for diabetes mellitus.

3.  The RO/AMC should obtain all available VA treatment records pertaining to the Veteran's claimed skin disorder (to include onychomycosis or jungle rot) and diabetes mellitus since July 2009 and associate with the claims folder.  Any negative response must also be associated with the claims folder.  

4.  Contact the Veteran and request that he identify any and all private health care providers that have treated him for his claimed skin disorder (to include Dr. Morris Brown) and diabetes mellitus.  After securing the necessary releases, the RO should attempt to obtain any and all records that have not already been associated with the claims folder.  All records obtained or responses received should be associated with the claims file.  Any negative response should be included in the claims folder.

5.  Resend a dated request to the NARA (as well as any other appropriate service entity, to include military hospitals, if warranted) and request that a search be made for the Veteran's service treatment records, to specifically include any service separation examination reports, for the period January 1943 through March 1946.  Any material produced by the requested search should be incorporated into the record.  

6.  Following completion of the above, if no records are located, prepare a detailed memorandum, listing all efforts undertaken to locate the Veteran's service treatment records and associate with the claims folder.  

7.  Thereafter (and regardless of whether additional treatment reports are received), schedule the Veteran for VA examination with an appropriate examiner, including a complete physical evaluation, to determine whether any current skin disorder (to include the jungle rot dermatitis diagnosed in March 2007 or onychomycosis) was caused by, or is otherwise related to, his active military service.  Any tests deemed necessary should be conducted and the claims folder must be provided to the examiner for review in conjunction with the examination.  The examiner must also note that the claims folder has been reviewed.  The examiner should elicit from the Veteran a thorough history of the symptomatology of his claimed chronic skin disorder both during and after service.  The examiner is requested to provide an opinion as to whether it is more likely than not (i.e., to a degree of probability greater than 50 percent), at least as likely as not (i.e., a probability of at least 50 percent), or unlikely (i.e., a probability of less than 50 percent) that any diagnosed skin disorder began during service or is related to some incidence of service.  Any and all opinions must be accompanied by a complete rationale.

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.  If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, this should be noted and thoroughly explained in the report, along with a rationale for such conclusion.

8.  If the requested development confirms the Veteran's account of being diagnosed and/or receiving treatment in service for diabetes mellitus, schedule the Veteran for a VA examination with an appropriate examiner, including a complete physical examination, to determine whether his current diabetes mellitus is related to his active military service.  Any tests deemed necessary should be conducted, and the claims folder must be provided to the examiner for review in conjunction with the examination.  The examiner must also note that the claims folder has been reviewed.  The examiner should elicit from the Veteran a thorough history of his diabetes mellitus symptomatology both during and after service.  The examiner is requested to offer an opinion as to whether it is more likely than not (i.e., to a degree of probability greater than 50 percent), at least as likely as not (i.e., a probability of at least 50 percent), or unlikely (i.e., a probability of less than 50 percent) that the Veteran's current diabetes mellitus began during service, is related to some incident of service or became manifest to a compensable degree within one year of service separation.  Any and all opinions must be accompanied by a complete rationale.

The clinician is also advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.  If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, this should be noted and thoroughly explained in the report, along with a rationale for such conclusion.  

9.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


